Per Curiam.

As the default herein was unintentional, on the facts disclosed it was improper to require as a condition for opening the default filing of a bond in the sum of $13,882.10. The judgment may however stand as security.
The order appealed from should be modified by striking out the requirement of filing a bond and allowing the judgment to stand as security, and as so modified the order is affirmed, with $20 costs and disbursements to appellant.
Peck, P. J., Glennon, Dore, Cohn and Sheintag, JJ., concur.
Order," so far as appealed from, unanimously modified by striking out the requirement of filing a bond and allowing the judgment to stand as security, and, as so modified, affirmed, with $20 costs and disbursements to the appellant.